PER CURIAM.
The judgment under review is affirmed. First, appellant was obliged to honor his agreement with counsel for the appellees Gramm, and therefore appellee Bernard Gramm was entitled to reject appellant’s document entirely. Second, appellee Dorothy Gramm did not sign and was not bound. Third, there was competent, substantial evidence to support the trial court’s conclusion, inter alia, that there was no meeting of the minds and therefore no contract between appellant Hollander and the appellees Gramm. See Hettenbaugh v. Keyes-Ozon-Fincher Ins., Inc., 147 So.2d 328 (Fla. 3d DCA 1962), cert. denied, 155 So.2d 550 (Fla.1963). The judgment in favor of appellees is affirmed in all respects. With regard to the cross-appeal, we conclude that there was no abuse of discretion in the denial of appellee Howard’s application for attorney’s fees under section 57.-105, Florida Statutes (1987).
Affirmed.